Title: To George Washington from Joseph Lewis, Jr., 12 November 1787
From: Lewis, Joseph Jr.
To: Washington, George



Sir,
Alexandria 12th November 1787

Being in company with a Party of young Gentlemen last sunday morning it was proposed taking a Sail, accordingly we procured a Sailing Boat and some of the company mentioning that 2 or 3 Guns wou’d be very entertaining as we shou’d probably meet with chances at Ducks in the course of our Sailing and at their request I borrowed of Mr R. W. Ashton a Gun & Mr Charles Ashton took another belonging to Colo. R. Hooe with whom we both live and as the Wind & Tide were both setting down the River, consequently it obliged us to sail that course, and chanced (unfortunately for us; without your favour) to land at a noted Place called Johnston’s Spring, and of course took the Guns on shore, to prevent negroes or others from Stealing them, for I assure you it was not our intention to land for the purpose of Gunning on your, (or any other Gentlemans) Property—however we had not been there but a few minutes before three Negroes came up to us, one of which had a Gun, they presently espied a Squirrell and insisted much on Mr Ashtons shooting it, which he accordingly did (not supposing he was doing wrong) they then told Mr Ashton & myself that if we wou’d go a little farther into a small piece of Woods, that we cou’d find a large Quantity of Squirrells promp’d by their earnest sollicitations we accordingly went about 200 yards from our company and the negroes still following us very near, we began to return, and as we were getting over a fence they altogether instantly

seized us in the most Violent manner Knocked us from off the fence & snatching up the Guns they all ran off declaring that they had gained ⟨10£⟩, and that they wou’d instantly carry them before you—in short they treated us with more Barbarity than any Highwayman wou’d have done, (finding that we were small)—I never shot once on shore, and Mr Ashton but once—from the above declaration (which I am ready to swear to) shou’d your Excellency think it Injurious to your property for that small trespass, (Tho’ by us innocently done) we are willing to give any satisfaction your Excellency shall think Proper, but we must beg that you will send the Guns by L’Amour, the bearer hereof, as they are borrowed one’s and must confess that I am really asham’d that the Owners shoud Know that we suffered Negroes to take them from us—I am your Excellencies most Obt & very Humble Servt

Joseph Lewis Junr

